DAVIS, Judge (concurring in part,
dissenting in part):
¶ 18 I concur with the majority’s opinion that the Commission did not exceed its rule-making authority under the Utah Administrative Procedures Act (UAPA), see Utah Code Ann. §§ 63-46b-0.5 to -23 (2004), when it enacted Utah Administrative Code rule 602-2-ID and with the majority’s conclusion that rule 602-2-ID does not conflict with section 63-46b-6(l) of the UAPA. I also concur with the majority’s opinion regarding medical expenses. My agreement with the majority opinion (alteration in original) ends there, however. Under rule 602-2-ID, affirmative defenses must be stated “with sufficient accuracy and detail that an applicant may be fully informed of the nature of the defense asserted.” Utah Admin. Code R602-2-1D. Here, Barnard “affirmatively allege[d] the applicant’s claims are or may be barred or limited by the statutes of limitation and/or notice provisions contained in Utah Code Annotated § 34A-2 et seq., § 34A-3 et seq. and § 35-1 et seq.”
¶ 19 Under the facts of this case, Barnard’s affirmative defense was sufficiently accurate and detailed to fully inform Albert of the nature of the defense asserted — namely, there were no notice issues and the statute of limitations at issue here is obvious. Indeed, chapter 1 of title 35 was repealed prior to Barnard’s answer and, although chapters 2 and 3 of title 34 contain four statutes of limitations, the applicable statute of limitations can be ascertained within minutes simply by skimming the table of contents of those chapters.7 Furthermore, the applicable statute of limitations was specifically identified by Barnard’s codefendant, Quality Plating, seven months before Barnard filed its answer. In its answer, Barnard specifically referenced Quality Plating, and moved to join Quality Plating as a necessary party to the consolidated proceeding. Quite simply, Barnard’s affirmative defense was pleaded with more than “sufficient accuracy and detail” here, and Albert was “fully informed of the nature of the defense asserted.” Utah Admin. Code R602-2-1D. As such, there was nothing “reasonable [or] rational” about the Commission’s interpretation of rule 602-2-1D. Westside Dixon Assocs. L.L.C. v. Utah Power cfe Light Co., 2002 UT 31,¶ 7, 44 P.3d 775.
¶20 This notwithstanding, the majority takes the position that Barnard effectively waived its statute of limitations defense when it raised the defense in its answer but failed to further pursue the issue in proceedings before the ALJ. The question of waiver was never addressed by the parties, the ALJ, or the Appeals Board, and it is inappropriate to address it as an alternative ground because neither the ALJ nor the Appeals Board entered factual findings relevant to the issue. See State v. Topanotes, 2003 UT 30,¶ 9, 76 P.3d 1159 (“[N]ot only must the alternative ground be apparent on the record, it must also be sustainable by the factual findings of the trial court.”). In support of its waiver analysis, the majority asserts that affirmative defenses must be proved. True enough, but in this case, the affirmative defense was undisputed. The dates underlying Barnard’s statute of limitations defense were set out in Albert’s application: Albert was injured ear*706ly in 1991 and filed Ms claim in 2002. In short, Barnard had nothing to prove in support of its affirmative defense, and as a result, the Appeals Board’s decision had to be grounded on its interpretation of the rule and the rule’s application to Barnard’s answer.
¶ 21 Finally, the garden variety waiver jurisprudence relied upon by the majority has no place in the administrative proceedings in this case, including those before the Appeals Board. While the “Appeals Board may not conduct a trial de novo,” Utah Code Ann. § 34A-l-303(4)(b) (Supp.2005), unlike other reviewing bodies, it may accept additional evidence and override the factual findings of the ALJ, see id. § 34A-l-303(4)(c) (“The ... Appeals Board may base its decision on: (i) the evidence previously submitted in the case; or (ii) on written argument or written supplemental evidence requested by the ... Appeals Board.”); Commercial Carriers v. Industrial Comm’n, 888 P.2d 707, 710-11 (Utah Ct.App.1994) (“ “While it is the ALJ who initially hears evidence, the Commission is the ultimate fact finder.’” (citation omitted)). Given the unique opportunity to present additional evidence and argument to the Appeals Board, failing to do so before the ALJ may or may not support a waiver. Under the facts and circumstances of this case, it was clearly appropriate for Barnard to argue its statute of limitations defense before the Appeals Board and for the Appeals Board to consider it. Thus, the argument was not waived.
¶22 In summary, I would conclude that Barnard pleaded its statute of limitations defense with sufficient detail. I would also conclude that affirming on alternate grounds is not proper in this case and that, due to the unique powers of review granted to the Appeals Board, Barnard did not waive its defense when it did not reassert undisputed facts before the ALJ. Accordingly, I dissent from these aspects of the decision.

. Of the four possible statutes of limitations, one is located under the Utah Occupational Disease Act. See Utah Code Ann. § 34A-3-109 (2001). The other three possible statutes of limitations are located in the Workers’ Compensation Act and have the following titles: (1) "Employee injured outside state — Entitled to compensation — Limitation of time,” id. § 34A-2-405 (2001); (2) "Claims and benefits — Time limits for filing — Burden of proof,” id. § 34A-2-417 (2001); and (3) "Loss of hearing — Time for filing claim,” id. § 34A-2-506 (2001).